  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA         )
                                 )       CRIMINAL ACTION NO.
     v.                          )           2:21cr43-MHT
                                 )               (WO)
JOHN COWART                      )

                               ORDER

    During the sentencing hearing today, counsel for

defendant John Cowart orally moved for a continuance to

determine the impact of United States v. Johnson, 379

F. Supp. 3d 1213 (2019) on the sentence, and to pursue

finding   an   expert    regarding     the    personal       impact   of

“prisonization” on the defendant, and the court granted

the motion.

    Accordingly,    it    is   ORDERED       that    the     sentencing

hearing shall resume on August 26, 2021, at 10:00 a.m.,

in Courtroom 2FMJ of the Frank M. Johnson Jr. United

States    Courthouse      Complex,       One        Church      Street,

Montgomery, Alabama.

    DONE, this the 15th day of July, 2021.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
